            CASE 0:21-cv-00172-PJS-KMM Doc. 1 Filed 01/25/21 Page 1 of 6




                       UNITED STATES DISTRI{.T
                                               IOURT1
                          DISTRICT OF MINNESOTA il                                             EC E IV E D
                                                                                                  JAN 2 2    20?1

                                                                                      CLERK, U.S. DISTRICT COURT
                                    Plaintiff(s),                                      fVI I I.IN EAPOLT$, M IN NESOTA


                                                                                 21-cv-172 PJS/KMM
vs.                                                                  Case No.
                                                                     (To be assigred by Clerk of District Court)




                                                                     DEMAND FOR ruRY TRIAL

                                                                             YEsEf NoE
                               Defendant(s).

(Enter the full name(s) of ALL defendants in
this lawsuit. Please attach additional sheets
ifnecessary).


                                                   COMPLAINT

PARTIES

l.    List your   na,me, address and telephone      number. Do the same for any additional plaintiffs.

      a. Plaintiff $ [^^r.". 6'-l :l\
         Name           U   S 6^"f
         steetAddress             llo          F lf fu             S+"-<+        a"l- Ll / |
         County,    City        Ho'^^e(      b 1 fl inn ''7ar/' t
         State    & Zip Code            fl   ,t)      S   SLto\,
         Telephone Number                167 n>v > -s o9/
                                                                                              SCANI{ED
                                                                                              JAN25n2l              tr
            CASE 0:21-cv-00172-PJS-KMM Doc. 1 Filed 01/25/21 Page 2 of 6




2.   List all defendants. You should state the full name of the defendant, even if that defendant is
     a govenrment agency, an organization, a corporation, or an  individual. Include the address
     where each defendant may be served. Make sure that the defendant(s) listed below are
     identical to those contained in the above caption.

     a.   Defendant No. I       q 9 G"ulr             @,)
          Name

          Sfieet Address       l"l : J^ov.,,r-lEl Qo,,,lo 4f 1f7F
          County, City

          State   & ZipCode

     b.   Defendant No. 2

          Name

          Sfreet Address

          County, City

          State   & Zip Code

     c.   Defendant No. 3

          Name

          Sneet Address

          County, City

          State   & Zip Code


NOTE: IF TIIBRE ARE ADDITIONAL PLNNTIFFS oR DEFBNDAI\TS, PLEASE
PROVIDE TIIBIR NAMES AI\D ADDRESSES ON A SEPARATE SHEET OF PAPER.
Check here if edditional sheets of paper are attachedfi
Please label the attached sheets of paper to corresponrt to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.d.r 2.e., etc.)
             CASE 0:21-cv-00172-PJS-KMM Doc. 1 Filed 01/25/21 Page 3 of 6




JI.JRISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federal question and cases involving divenity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or heaties is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3.   what is the basis for federal court jurisdiction? (check all that appty)

             Federal Question           l-l   Diversity of Citizenship

4.   If the basis for jurisdiction is Federal Question, which Federal Constitutional, statutory or
     teaty right is at issue? List all that apply.




5.   If the basis forjurisdiction is Diversity of Citizenship, what is the state of citizenship of each
     party? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     PlaintiffNamet            5[ r(rln G.'l;g\            State of Citizenship:

     Defendant No.        l:                               State of Citizenship:

     Defendant No. 2:                                      State of Citizenship:

     Attach additional sheets of paper as necessary and label this information         as   paragraph
     5.
     Check here if additional sheets of paper are        attach.d.n
6.   What is the basis for venue in the Disnict of Minnesotal (check all that apply)


          ftfDefendant(s) reside in Minnesota      l-l   Fu.t, alleged below primarily occurred in
                                                         Minnesota
          ffotn"t,       explain
                A-               U hc- T a.d l^ S-*-
                                $w)   ge- b
                  U S (rc,ri"^,.nf lr.-+ ).;[at+
      lQ<,
      f e0l
                     t
                l/a'tt- 11^-
                   t.t,-                         ry uL:.r. lt /e,-r\
                                              Ol.d rc     5!
STATEMENTbP THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendants named in
the caption violated the law, and how you were hanned. Each paragraph must be numbered
         CASE 0:21-cv-00172-PJS-KMM Doc. 1 Filed 01/25/21 Page 4 of 6




separately, beginning with number   7.    Please write each single set of circumstances in a
separately numbered paragraph.

7.       3 v., v?n 4utl,                         Cn^ . f r/   Uh. lc vte,r t*7
          u^ Fll  IPio                           latL;c-c t-rS f-+ o'\ nL
              of nu-,k
          w i{h                                i\ n7 L m< c',^d ctd'f<es
               .fh+ ta,>+-< 1 lt,v,Vc s a4^ j- ) f t coa'' ;t"I
            ^A f..- b,1'"V
            W<-.               SJu- 1t*-r,'t ! 1: htt- b't*"4<l
                      f""- C( t+ A tnn"' (*o( tf,
                                                       4"t   '?
            W     JC"                        ( crS 4 F
                         f-  4*^   et   '--l
            lt#o' !'-"+                        6t- o        t
            & .A"u     Lc-wt  cr' c-^t'J '*           tf"^"
                                                               -O    a t* ot-
            nA* fs;h -..,                        ' atrT o^r<- ^t*si\
                             {.-        ^4*J! q 6- 6 }z                a#
         Fsy*-        {              L*r
                             Mt4l"'i.*.      ,*                      $
                                                          o^1 ff-u*lY L+<-^
         V,^4         +                            /,
Aftach
       "*oo",,ft)*         r"r:li#-         *.Y,i- \rfr ,T -:A .o'-t-
Check here if additional sheets of paper are attacheO:ffi
Please label the attached sheets of paper to as     Additional Facts and continue to number the
paragraphs consecutively.


REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation, if any,
you are seeking.
                      f         e.-t                l=r Lr- 7^ )J                  |
                                                                                       , ooo, o,t
                                    l.^
       1a         bYgCrFfit,-
          CASE 0:21-cv-00172-PJS-KMM Doc. 1 Filed 01/25/21 Page 5 of 6




         this I
              I                 flr
Signed                 day   of > >         ?r.a (



                       Signature of Plaintiff        Shn-^    GJ;t;
                       Mailing Address
                                       Ito E .<t tbi"           5{-.-cts   fr/+ ?//

                       Telephone      Number    1 t-, € >r > 'S o 4

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and
provide his/her mailing address and telephone number. Attach additional slieets of paper as
necessary.
          CASE 0:21-cv-00172-PJS-KMM Doc. 1 Filed 01/25/21 Page 6 of 6




 I would like to refile this Lawsuit on the grounds of the evidence I am including in my documents
originally the FBI did not have a federal warrant to enter my mom's house to put camera's in my house
and wires in my clothing. They are using a team of psychics and special agents to do this to me. While
being on this wire I was wrongfully committed. While on this wire they followed me from 2A Oak Rd
Circle Pines, MN to 1928 Stevens Ave in Minneapolis, MN 55403 and then to 110 E lsthStreet
Minneapolis, MN 55014.They installed wires and Cameras in all of these residences. They used
undercover Special Agents from the FBI who do not reveal their true identity to do this so they is no way
of proving who they are. I am asking this lawsuit be switched to a jury trial to subpoena the agents from
the FBI who did this. I am also asking the psychics who are on this wire doing this be subpoenaed as
well. They have told me repeatedly that they are going to deny this and that is why I am doing this. you
say I need to sue the U.S. Government when it is actually this particular agency on this wire. They also
claim the CIA is on this wire as well. I would like them subpoenaed as well. They did not have warrants
to enter the first two residents and my apartment building. I would also like to subpoena certain people
from 1928 Stevens Ave Minneapolis, MN 55403 and 110 East 18s Street Apt 4U who allowed the
agents without warrants to enter my residences without warrants. I was wrongfully committed at
HCMC hospital. I am asking the court for an extension so I can find an attorney to represent me because
I believe the FBI is watching me on this wire and contacting every attorney to block me from getting me
an attorney. I am also asking for an extension so lcan obtain copies of the allthe reports that have filed
to the DOJ and the CIA for what they are doing to me. You are saying I need to sue the U.S. Government
but who do I need to bring this lawsuit against then and serve from the U.S. Government.
